

116 HRES 337 IH: Expressing support for the designation of May 2019 as “Mental Health Awareness Month”.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 337IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mrs. Napolitano (for herself, Mr. Katko, Mr. Lowenthal, Mr. Grijalva, Ms. Norton, Ms. Kaptur, Mr. Cisneros, Mr. Carbajal, Mr. Lipinski, Mr. Hastings, Ms. Moore, Mr. Sean Patrick Maloney of New York, Mr. Espaillat, Mr. Cox of California, Mr. Beyer, Mr. Tonko, Mrs. Radewagen, Mr. Schiff, Mr. Fitzpatrick, Mr. Thompson of California, Ms. Lee of California, Ms. Hill of California, Mr. Loebsack, Mr. Cárdenas, Ms. Johnson of Texas, Ms. Kendra S. Horn of Oklahoma, Ms. Mucarsel-Powell, Mrs. Craig, Ms. Roybal-Allard, Ms. Porter, Mr. DeSaulnier, Mr. Stewart, Mrs. Lee of Nevada, Mrs. Watson Coleman, Mrs. Dingell, Mr. Rush, Ms. Judy Chu of California, Mr. Kilmer, Ms. Titus, Mr. Ryan, Ms. McCollum, and Ms. Brownley of California) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May 2019 as Mental Health Awareness Month.
	
 Whereas the mental health and well-being of people in the United States is a vital issue that affects not only quality of life, but also the health of communities, families, and economic stability;
 Whereas individuals with mental health conditions and other behavioral health disorders can and do recover with clinical treatment and social supports, including medications, psychotherapies, psychosocial rehabilitation, counseling services, and peer support;
 Whereas recovery begins with self-directed care, and parents, families, and caregivers are allies in recovery and serve as critical members of the care delivery team;
 Whereas advances in brain science and behavioral research show significant promise for continued improvements in effective treatments of mental illness;
 Whereas the increasing diversity of our country underlies both the need and importance of accessing culturally and linguistically appropriate services;
 Whereas Adverse Childhood Experiences can contribute significantly to negative adult mental health outcomes;
 Whereas approximately 1 in 5 children and adolescents has a diagnosable mental disorder at any one point in time, and 50 percent of all mental disorders begin by age 14, and 75 percent by age 24;
 Whereas nearly half of children with a mental health disorder did not receive needed treatment or counseling from a mental health professional in the past year;
 Whereas the preschool to 12th grade educational system is the best environment to nurture healthy social emotional skills and identify and intervene early with youth experiencing mental health issues;
 Whereas more mental health school staff and resources should be utilized to focus on prevention and early intervention in educational systems to ensure healthy minds;
 Whereas 65 to 70 percent of youth in contact with the juvenile justice system have a diagnosable mental health disorder;
 Whereas an estimated 44.7 million adults in the United States experience mental illness; Whereas an estimated 10.4 million adults in the United States experience conditions such as schizophrenia, bipolar disorder, and major depression;
 Whereas millions of children, adolescents, and adults in the United States with a diagnosis of serious mental illness do not receive treatment;
 Whereas 35 percent of young adults, ages 18 to 25, with any mental illness and 56 percent of young adults with a serious mental illness report a perceived unmet need for mental health services, rates that are higher than any other adult age groups;
 Whereas there is a national shortage of trained mental health professionals and the California Future Health Workforce Commission has stated that without dramatic policy changes, California will have 41% fewer psychiatrists and 11% fewer psychologists, marriage and family therapists, clinical counselors, and social workers than it will need by 2030;
 Whereas the national suicide rate has increased over 30 percent since 1999; Whereas every year over 10 million Americans experience suicidal thoughts;
 Whereas annually 1.4 million Americans attempt suicide; Whereas 129 Americans die by suicide each day;
 Whereas nearly 1 million years of potential life are lost to suicide before age 65 every year; Whereas veterans have a suicide rate 1.5 times higher than nonveteran adults;
 Whereas the combined medical and work-loss costs of suicide are nearly $70 billion; Whereas suicide is the second-leading cause of death among individuals between the ages of 10 and 34;
 Whereas 1 in 4 Latina adolescent girls report contemplating suicide, a rate higher than any other demographic;
 Whereas Native Americans currently rank as the top ethnicity for suicide rates among young people nationwide;
 Whereas lesbian, gay, bisexual, and transgender youth are more than four times more likely to attempt suicide than their peers, and up to 40 percent of all trans people have made a suicide attempt, many before the age of 25;
 Whereas firearms account for more than half of all deaths by suicide; Whereas post-traumatic stress disorder (PTSD) impacts 14 to 24 percent of servicemembers and veterans of the wars in Afghanistan and Iraq;
 Whereas roughly 20 to 50 percent of all prison and jail inmates are diagnosed with a mental illness;
 Whereas mental illness is the leading cause of disability in the Nation; Whereas untreated mental illness is a leading cause of absenteeism and presenteeism resulting in lost earnings and productivity in the workplace and costs the United States economy over $193 billion per year in lost earnings;
 Whereas studies report that people with serious mental illness die, on average, 25 years earlier than the general population;
 Whereas those with mental illness are 11 times more likely to be the victims of crime and abuse; Whereas the delay between a first episode of psychosis and onset of treatment is an average of 74 weeks;
 Whereas stigma, shame, and discrimination associated with mental illness continue to persist; Whereas recovery-oriented interventions such as supported employment, supported housing, and supported education have been shown to improve outcomes;
 Whereas the faith community may provide a vital link in ministering and serving individuals and families in need of mental health services;
 Whereas individuals connected to peer support services are better connected to their community and services and utilize crisis and emergency services less; and
 Whereas it would be appropriate to observe May 2019 as Mental Health Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of Mental Health Awareness Month to remove the stigma associated with mental illness and place emphasis on scientific findings regarding mental health recovery;
 (2)recognizes mental well-being is equally as important as physical well-being for citizens, communities, businesses, and the economy in the United States;
 (3)applauds the coalescing of national, State, local, medical, and faith-based organizations in working to promote public awareness of mental health and providing critical information and support to the people and families affected by mental illness;
 (4)supports the finding of the President’s Commission on Mental Health that the Nation’s failure to prioritize mental health is a national tragedy; and
 (5)encourages all to draw on Mental Health Awareness Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate coverage and services, and support overall quality of life for those living with mental illness.
			